Citation Nr: 1605542	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, June 1972 to July 1974, and November 1982 to May 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2012 decision, the Board denied the claim for a higher rating for the service-connected left knee disability.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) and, in August 2013, the Court granted the Joint Motion in an Order that remanded the matter to the Board for action consistent with the Joint Motion.

In September 2013, the Veteran withdrew a claim for TDIU, so that matter is not before the Board.

In April 2014 and October 2015, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the matter in October 2015 due to noncompliance with the directives of the April 2014 remand.  The purpose of these remands was to have a clinician consider the findings of a December 2009 MRI of the left knee, which showed the left patella was tilted and subluxed laterally, and opine whether there was evidence of recurrent subluxation or lateral instability of the left knee.

As a result of the October 2015 remand, the file was returned to the June 2015 VA examining physician for an opinion.  The November 2015 addendum opinion has yet to adequately address the question raised in the Joint Motion, i.e., whether there is evidence that the Veteran had a history of instability of the knee.  Reference was made in the Joint Motion to a 2009 MRI that included the finding that the Veteran's left patella was tilted and subluxed laterally.  

The November 2015 opinion acknowledges that "[t]he Veteran's 2009 MRI does suggest lateral tilt as well as "subluxation laterally."  The examiner goes on to state that this cannot be fully suggestive of any history of subluxation or dislocation.  The examiner supported his negative conclusion by indicating that there is no evidence of tear to the Medial patella femoral ligament which would imply instability to the patella joint line as well as there being no mention of cartilage damage to the medial border of the patella and the lateral femoral condyle which is also suggestive of a history of subluxation.  However, this statement is seemingly at odds with the December 2009 MRI, which included the finding that there was  "[c]omplex 2 3 cm trizonal undersurface degenerative tearing involves posterior horn and body of the medial meniscus."  Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate releases from the Veteran, supplement the record by associating with the claims file copies of all VA and non-VA treatment records since December 2009 that relate to the Veteran's left knee disability.  Any negative response in the attempt to obtain private treatment records must be documented.

2.  The Veteran's electronic claims file should be made available to the June 2015 examining physician for an addendum opinion and examination.  If the physician is not available, then another physician should be selected to complete the remand request.  The clinician must indicate the electronic file was reviewed.  All complaints and findings should be noted in detail.

In light of this evidence, and all of the other evidence of record, the examiner must respond to the following:

a) Reconsider the statement that there is no evidence of cartilage damage to the medial border of the patella in light of the MRI evidence of degenerative tearing of the medial meniscus.  In doing so, explain if the meniscus tear noted in the MRI is evidence of a history of recurrent subluxation or lateral instability.

b) If the Veteran does not have left knee instability presently or at any time during the appeal, explain what manifestation of the left knee disability would require his use of a knee brace on a near-constant basis.

c) The physician must also opine as to whether the Veteran's complaints of locking and swelling are at least as likely as not (50 percent probability or greater) related to the medial meniscus tear shown to be present in the December 2009 MRI report.

d) An explanation of the rationale supporting each opinion is needed.

3.  Review the claims file to ensure all requested development is completed and take corrective action where any deficiency is found.

4.  After completing the above action, the claim must be readjudicated based on all of the available evidence.  In the claim remains denied, issue the Veteran and his representative with a supplemental statement of the case.  After an adequate period of time for a response has been provided, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




